
	
		II
		112th CONGRESS
		2d Session
		S. 2258
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Ms. Snowe (for herself,
			 Ms. Landrieu, Mrs. Hutchison, Mrs.
			 Boxer, Mr. Alexander, and
			 Mr. Corker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the rule providing 5-year amortization of expenses incurred in
		  creating or acquiring music or music copyrights.
	
	
		1.Short titleThis Act may be cited as the
			 Songwriters Tax Simplification
			 Reauthorization Act.
		2.Special rule for
			 amortization of musical works and copyrights made permanent
			(a)In
			 generalParagraph (8) of
			 section 167(g) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (E).
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
